NO. 12-13-00074-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JESSE CARROLL,                                              §   APPEAL FROM THE 349TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   HOUSTON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant was adjudicated guilty of sexual assault of a child and sentenced to
imprisonment for twelve years. Appellant filed a notice of appeal. On June 19, 2014, we abated
the appeal and directed the trial court to conduct a hearing on the motion to withdraw filed by
Appellant’s counsel. On July 21, 2014, the reporter’s record of a telephonic hearing conducted
July 15, 2014, was filed in this court. The hearing record reflects that Appellant appeared at the
hearing and testified that he no longer wishes to pursue his appeal.
         Appellant has not filed a written motion to withdraw the appeal or a written motion to
dismiss the appeal. See TEX. R. APP. P. 42.2(a). However, based upon the testimony at the
hearing that Appellant does not want to continue his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2. Accordingly, we
dismiss the appeal.
Opinion delivered July 23, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JULY 23, 2014


                                          NO. 12-13-00074-CR


                                        JESSE CARROLL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 09CR-106)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.